
	

113 S621 IS: Safe Prescribing Act of 2013
U.S. Senate
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 621
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2013
			Mr. Manchin (for
			 himself, Mr. Kirk,
			 Mrs. Feinstein, Mr. Rockefeller, Mrs.
			 Gillibrand, and Mr. Schumer)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Controlled Substances Act to make any
		  substance containing hydrocodone a schedule II drug.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Prescribing Act of
			 2013.
		2.Hydrocodone
			 amendment
			(a)In
			 generalSchedule III(d) in
			 section 202 of the Controlled Substances Act (21 U.S.C. 812) is amended
			 by—
				(1)striking paragraphs (3) and (4); and
				(2)redesignating paragraphs (5), (6), (7), and
			 (8) as paragraphs (3), (4), (5), and (6), respectively.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date that is 6 months after the date of enactment of this Act.
			3.Physical
			 security requirementsNotwithstanding the amendments made by
			 section 2, the Attorney General shall immediately, without regard to chapter 5
			 of title 5, United States Code, amend section 1301.72 of title 21, Code of
			 Federal Regulations, relating to the physical security controls for
			 non-practitioners, narcotic treatment programs and compounders for narcotic
			 treatment programs, and storage areas for controlled substances, to allow, for
			 the 3-year period beginning on the date of enactment of this Act, manufacturers
			 and distributors to store hydrocodone combination products in accordance with
			 the physical security requirements for schedule III, IV, and V controlled
			 substances.
		4.GAO
			 report
			(a)In
			 generalNot later than 18
			 months after the date of enactment of this Act, the Comptroller General of the
			 United States shall submit to Congress a report on the reclassification of
			 hydrocodone products under this Act.
			(b)ContentsThe
			 report required under subsection (a) shall include—
				(1)an assessment of
			 the degree to which the reclassification of hydrocodone products under this Act
			 impacts the ability of patients with legitimate medical needs, particularly
			 those in rural areas and nursing home facilities, to access adequate pain
			 management; and
				(2)recommendations
			 necessary to address issues, if any, relating to patient access to adequate
			 pain management.
				
